Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
 	Claims 9-12, 14-20 and 22-24 are allowed. Claims 1-8, 13 and 21 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “determining that a query is to be rewritten based on database statistics showing mismatched key ranges for column values used for a join between a first table and a second table, wherein the query includes a predicate for a first column of the first table and a second column of the second table, wherein the mismatched key ranges comprise a first range for the first table and a second range for the second table that have a common subset of values, wherein the database statistics are collected for the first table and the second table, and wherein the predicate is one of an equi-ioin predicate and a range-join predicate: generating first subquery predicates for the first table that are to be applied to the second table; generating second subquery predicates for the second table that are to be applied to the first table; rewriting the query with the first subquery predicates and the second subquery predicates; determining the first range with minimum and maximum values for columns of the first subquery predicates and the second range with minimum and maximum values for columns of the second subquery predicates; merging the first 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163